DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on January 15, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng et al. (US Patent 7,283,216, hereinafter referred to as “Geng”). Geng anticipates claims:
1 and 10. An apparatus (Brillouin fiber ring laser 84 is interpreted as the apparatus, see figure 5, and method of providing) for detecting fiber events along an optical cable under test (sensing fiber 79 is interpreted as the optical cable under test), the optical cable under test comprising at least one forward fiber (79), at least one feedback fiber (the fiber between elements 82 and 118; 118 and 120; 100, 108; are interpreted as the at least one feedback fiber), and multiple pairs of optical couplers (couplers 82 and 118 and 118 and 120 are interpreted as the multiple pairs of optical couplers), the optical couplers of each pair interconnecting nearby portions of the forward and feedback fibers (see figure 5), the apparatus comprising: an optical transmitter (fiber laser 72 is interpreted as the optical transmitter) configured to transmit an optical probing signal (light 78 is interpreted as the optical probing signal) to the forward fiber (see figure 5), wherein the couplers (82, 100) along the forward fiber (79) provide tapped portions (the light portions that exit the rearward direction from 82 is interpreted as all the tapped portions) of the probing signal to couplers (118, 120) along the feedback fiber (by definition) to form a combined optical feedback signal in the feedback fiber (figure 5); 
a reference coupler (100 is interpreted as the reference coupler) connected between the transmitter (72) and the forward fiber (79) to tap an optical reference signal (the signals between 100 and 104 is interpreted as the reference signal) from the probing signal; 
a feedback coupler (circulator 104 is interpreted as the feedback coupler) connected to combine the reference signal and the feedback signal (and passes it to 108); and an optical receiver (photodiode 110 is interpreted as the optical receiver) configured to receive and process (via the electronics 112) the combined reference and feedback signals from the feedback coupler to detect fiber events along the optical cable under test (see figure 5).
2. The apparatus of claim 1, further comprising the optical cable under test (see figure 5).
3. The apparatus of claim 2, wherein the optical cable under test further comprises one or more optical amplifiers (EDFA 102 is interpreted as the amplifier) along the forward fiber.
4. The apparatus of claim 2, wherein the optical cable under test further comprises one or more optical amplifiers (EDFA 102 is interpreted as being along the feedback fiber) along the feedback fiber.
5. The apparatus of claim 2, wherein the optical cable under test comprises two or more forward fibers (the fiber 79 and the fiber between 72 and 100 are interpreted as the two or more 
6. The apparatus of claim 1, wherein the probing signal is an optical pulse (78).
Claims 7 and 8 contain only functional limitations based on the light used in the system: wherein the probing signal is a binary-coded optical signal; the probing signal is a dual- polarization digital sweep signal. The patentability of an apparatus depends only on the claimed structural limitations.  Geng teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the Geng device does not possess and is not capable of these functional characteristics.  See MPEP 2112.01.
9 and 12. The apparatus of claim 1, wherein: the optical transmitter (72) comprises: a laser source (72) configured to generate a laser signal (78); an optical coupler (100) configured to tap off a tapped portion of the laser signal for forwarding to the optical receiver (110); and a modulator (76) and an amplifier (102) configured to modulate and amplify another portion (see figure 5) of the laser signal using one or more digital coding sequences (76) to generate the probing signal (the signal in fiber 79); and the optical receiver (110) comprises: an optical mixer (104) configured to mix the tapped portion of the laser signal with the reference and feedback signals to generate component optical signals (see figure 5); 
optical-to-electrical converters (110) and analog-to-digital converters (112) configured to generate digital electrical signals (112) from the component optical signals; and 
a digital signal processor DSP (112) configured to process the digital electrical signals to detect the fiber events along the optical cable under test (see abstract).
11. The method of claim 10, wherein the probing signal is a binary-coded optical signal (via the modulator 76, the signal is interpreted as a binary-coded optical signal).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874